
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 645
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Kissell (for
			 himself, Mr. Hanna,
			 Mrs. Hartzler,
			 Mr. Graves of Missouri, and
			 Mr. Loebsack) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Teacher Day.
	
	
		Whereas the education of children in the United States is
			 the foundation of the future success of the United States;
		Whereas education is critical for the creation of an
			 innovative workforce and for increasing the global competitiveness of the
			 United States;
		Whereas teachers help students cultivate the knowledge and
			 principles necessary to be successful in life;
		Whereas teachers are held to high expectations;
		Whereas teachers help instill civic responsibility among
			 students in the United States;
		Whereas teachers deserve annual national recognition for
			 their knowledge, selfless dedication to their profession, compassion, and
			 sacrifice; and
		Whereas the Tuesday of the first full week of May of each
			 year is an appropriate day for the establishment of National Teacher Day: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Teacher Day; and
			(2)calls upon the
			 people of the United States to observe such a day with appropriate ceremonies,
			 programs, and activities.
			
